UNPUBLISHED ORDER
                         Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                            Submitted October 11, 2006
                             Decided October 11, 2006

                                      Before

                     Hon. JOHN L. COFFEY, Circuit Judge

                     Hon. FRANK H. EASTERBROOK, Circuit Judge

                     Hon. DANIEL A. MANION, Circuit Judge

No. 06-1714

UNITED STATES OF AMERICA,                    Appeal from the United States District
    Plaintiff-Appellee,                      Court for the Eastern District of
                                             Wisconsin
      v.
                                             No. 05-CR-244
CESAR GOMEZ-MEDINA,
    Defendant-Appellant.                     Rudolph T. Randa,
                                             Chief Judge.

                                    ORDER

       Cesar Gomez-Medina, a Mexican citizen, was removed from the United
States in 2002 after an Illinois court sentenced him to probation on his convictions
for the manufacture or delivery of cocaine and possession of a controlled substance.
After he was found in Milwaukee, Wisconsin, in 2005, he pleaded guilty to being in
the United States without permission after removal. See 8 U.S.C. § 1326(a). The
district court calculated an advisory guidelines range of 27 to 33 months’
imprisonment and sentenced Gomez-Medina to 30 months’ imprisonment and three
years’ supervised release. Gomez-Medina appeals, but his appointed counsel moves
to withdraw under Anders v. California, 386 U.S. 738 (1967), because she cannot
discern any nonfrivolous grounds for appeal. We invited Gomez-Medina to respond
No. 06-1714                                                                      Page 2

to counsel’s motion, see Cir. R. 51(b), but he did not. Thus, our review is limited to
the points discussed in counsel’s facially adequate brief. See United States v.
Schuh, 289 F.3d 968, 973-74 (7th Cir. 2002).

       Counsel is able to discern only one potential issue: whether Gomez-Medina
might argue that his prison sentence is unreasonable because the district court did
not impose a below-range sentence to account for the lack of a “fast-track” program
in the Eastern District of Wisconsin. See U.S.S.G. § 5K3.1. We have held, however,
that the absence of a fast-track program in the sentencing district is not an
acceptable reason for imposing a sentence below the guidelines range. United
States v. Rodriguez-Rodriguez, 453 F.3d 458, 462 (7th Cir. 2006). See United States
v. Martinez-Martinez, 442 FD.3d 539, 542 (7th Cir. 2006); United States v. Galicia-
Cardenas, 443 F.3d 553, 555 (7th Cir. 2006) (per curiam). Thus, we agree with
counsel that the potential argument would be frivolous.

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is
DISMISSED.